DETAILED ACTION
The amendment filed 11/30/20 has been received and made of record.  As requested, the specification and claims 1 and 14 have been amended, and claims 12 and 13 have been cancelled. Claims 1-11 and 14-20 are pending.
In response to the amendment, the objections to the specification have been withdrawn, and the 112(b) or 112 (pre-AIA ), second paragraph rejections of claims 1-20 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered and while the Office disagrees with the arguments, Applicant’s amendment to clarify the claims over the primary references are understood, see the remarks on pages 1-13, with respect to the 102 and 13 rejections.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 3,477,427 (“Lapidus”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 11, 14-20, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,477,427 (“Lapidus”).
As regards claim 1, Lapidus discloses a cast cooler that anticipates discloses Applicant’s claimed invention.  More specifically, Pierce discloses a device for ventilating an orthopedic cast on a body of a wearer of the orthopedic cast, comprising: (a) an air pump (an auxiliary blower 18 which may be a motor driven bellows pump, see col. 2, lines 26-28); and (b) an inherently flexible tubing (conduit 25, which is inherently flexible as it is bent to be positioned within cast 40) connected to the air supply; wherein the flexible tubing is insertable into a space between the orthopedic cast and the body of the wearer of the orthopedic cast (see Fig. 1); wherein the air-pump permits air to be forced into the flexible tubing (col. 2, lines 16-30); and wherein the flexible tubing comprises an opening (inherently in the end of the conduit) that permits the air to ventilate the space between the orthopedic cast and the body of the wearer of the orthopedic cast.
As regards claim 2, Lapidus discloses the device of claim 1, wherein the flexible tubing comprises more than one opening that permits the air to be released into the space between the orthopedic cast and the body of the wearer of the orthopedic cast (one opening at the top of the tube which receives the air and one at the bottom of the tube for release of air between the cast and the wearer’s body).
As regards claim 3, Lapidus discloses the device of claim 1, wherein the flexible tubing is connected to the air-pump via a connector (constituted by members 19 and/or 23).
As regards claim 11, Lapidus device of claim 1, wherein the air-pump permits adjusting the pressure of the air forced into the flexible tubing (note col 2., lines 26-30, which discloses that by use of a solenoid motor with a bellows pump, variable speed control is easily achieved).
As regards claim 14, Lapidus discloses a cast cooler that anticipates applicant’s method of ventilating an orthopedic cast on a body of a wearer of the orthopedic cast comprising: (a) inserting a flexible tubing (conduit 25, which is inherently flexible since it is bent, see also col. 2, lines 16-18) into the a space between the orthopedic cast and the body of the wearer of the orthopedic cast (see Fig. 1) wherein the flexible tubing is connected to an air-pump (an auxiliary blower 18 which may be a motor driven bellows pump, see col. 2, lines 26-28) and comprises an opening (inherently in the end of the conduit) through which air can be released from the flexible tubing into the space between the orthopedic cast and the body of the wearer of the orthopedic cast; and, (b) operating the air-pump to release air into the flexible tubing, thereby ventilating the space between the orthopedic cast and the body of the wearer of the orthopedic cast (see col. 1, lines 32-40).
As regards claim 15, Lapidus discloses method of claim 14, wherein the flexible tubing comprises more than one opening that permits the air to be released into the space between the orthopedic cast and the body of the wearer of the orthopedic cast (one opening at the top of the tube which receives the air and one at the bottom of the tube for release of air between the cast and the wearer’s body).
As regards claim 16, method of claim 14, wherein the flexible tubing is connected to the air-pump via a connector (constituted by members 19 and/or 23).
As regards claim 20, Lapidus discloses the method of claim 17, wherein the air-pump permits adjusting the pressure of the air forced into the flexible tubing (note col 2., lines 26-30, which discloses that by use of a solenoid motor with a bellows pump, variable speed control is easily achieved, therefore the blower permits pressure to be varied by controlling the speed of air flow).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapidus.
As regards claim 4, Lapidus discloses the device of claim 1, except wherein the connector is a tubing of larger diameter than the flexible tubing. Absent a critical teaching and/or a showing of unexpected results derived from use of a tubing connector having a larger diameter than the flexible tubing, the Office contends that the size of the tubing connector is an obvious design choice which does not patentably distinguish Applicant’s invention over the prior art.  Further, the Office contends that since the connector branches into three conduits, it would have obvious to one of ordinary skill in art before the effective time of filing to have modified the connector of Lapidus with a connector having a larger diameter since it branches into three conduits and would allow for more consistent flow of air into each branch.  

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapidus in view of U.S. Patent No. 2,704,067 (“Moses”).
As regards claim 5, Lapidus discloses the device of claim 1, except wherein the air-pump can be operated manually.  However, Moses discloses an analogous system for ventilating a surgical cast (see Fig. 1) comprising a manually operated pump (bulb or syringe 44) for ventilating the cast (see col. 3, lines 29-35).  The manually operated pump will allow variation in the pressure of the air forced into the flexible tubing and is operable during power failures.
Because both Lapidus and Moses teach pumps for ventilating a cast, it would have been obvious to one skilled in the art before the effective time of filing to substitute one pump for the other to achieve the predictable result of ventilating the cast and allow for variation in the pressure of the air forced into the flexible tubing and is operable during power failures.
As regards claim 17, Lapidus discloses the method of claim 14, except wherein the air-pump can be operated manually.  However, Moses discloses an analogous system for ventilating a surgical cast (see Fig. 1) comprising a manually operated pump (bulb or syringe 44) for ventilating the cast (see col. 3, lines 29-35).  The manually operated pump will allow variation in the pressure of the air forced into the flexible tubing and is operable during power failures.
Because both Lapidus and Moses teach pumps for ventilating a cast, it would have been obvious to one skilled in the art before the effective time of filing to substitute one pump for the other to achieve the predictable result of ventilating the cast and allow for variation in the pressure of the air forced into the flexible tubing and is operable during power failures.

Claims 6, 7 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapidus in view of U.S. Patent No. 4,453,537 (“Spitzer”).
As regards claims 6 and 7, Lapidus discloses the device of claim 1, but is silent as to the material of construction for tubing, thereby failing to disclose that the flexible tubing is made of biocompatible material and wherein the biocompatible material is a biocompatible plastic.  However, Spitzer discloses an apparatus for use with a patient comprising biocompatible flexible plastic tubing.  It would have been obvious to one of ordinary skill in the art at the effective time of filing to have constructed the tubing of Lapidus from biocompatible flexible plastic tubing since the materials are inherently known for not causing harm to living tissue, thereby rendering the tubing safe for use on the skin between a cast.
As regards claim 18, Lapidus discloses the method of claim 17, but is silent as to the material of construction for tubing, thereby failing to disclose that the flexible tubing is made of biocompatible material.  However, Spitzer discloses an apparatus for use with a patient comprising biocompatible flexible plastic tubing.  It would have been obvious to one of ordinary skill in the art at the effective time of filing to have constructed the tubing of Lapidus from biocompatible flexible plastic tubing since the materials are inherently known for not causing harm to living tissue, thereby rendering the tubing safe for use on the skin between a cast.

Claims 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapidus in view of U.S. Patent No. 4,677,970 (“Green et al”).
As regards claims 8-10, Lapidus discloses the device of claim 1, except wherein the flexible tubing has a diameter of about 0.1 inch to about 0.5 inch or wherein the flexible tubing has a diameter of about 0.2 inch to about 0.3 inch or wherein the flexible tubing has a diameter of about 0.25 inch.  However, Green et al. teaches an analogous cast system having flexible tubing (3) associated therewith, wherein the tubing has a diameter of 7/32 (.21875) of an inch for effective transfer of fluid there through (col. 2, lines 53-59).
In view of Green et al., it would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified the tubing diameter of Lapidus such that it is 7/32 of an inch in order to obtain the predicable result of allowing the effective transfer fluid there through.  It must be noted that 7/32 of an inch fails within the ranges of about 0.1 inch to about 0.5 inch and about 0.2 inch to about 0.3 inch and is about 0.25 inch.
As regards claim 19, Lapidus discloses the method of claim 17, except wherein the flexible tubing has a diameter of about 0.1 inch to about 0.5 inch.  However, Green et al. teaches an analogous cast system having flexible tubing (3) associated therewith, wherein the tubing has a diameter of 7/32 (.21875) of an inch for effective transfer of fluid there through (col. 2, lines 53-59).
In view of Green et al., it would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified the tubing diameter of Lapidus such that it is 7/32 of an inch in order to obtain the predicable result of allowing the effective transfer fluid there through.  It must be noted that 7/32 of an inch fails within the ranges of about 0.1 inch to about 0.5 inch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786